DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 11 and 12 recite, “on both sides” of reinforcing structures without specifying which sides (front, rear, lateral sides, top, bottom).  As such, it is unclear as to what the applicant is claiming.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duerr (US 2009/0033127).
Regarding Claim 1, Duerr discloses a first side rail 6 including a first web 6.2, a first top flange 6.1 formed on a top end of the first web, and a first bottom flange 6.3 formed on a bottom end of the first web (see Fig. 2a); a second side rail 6 spaced apart from the first side rail to face the first side rail, and including a second web, a second top flange formed on a top end of the second web, and a second bottom flange formed on a bottom end of the second web; a reinforcing structure 5.1, 5.2 connecting the first top flange of the first side rail and the second top flange of the second side rail, and connecting the first bottom flange of the first side rail and the second bottom flange of the second side rail; and a component mounting space defined by the reinforcing structure between the first web of the first side rail and the second web of the second side rail (Duerr doesn’t expressly disclose the mounting of anything in the space between reinforcing structure 5.1, and 5.2, but the open area is capable of having a multitude of components mounted therein such as wires, cables, tanks, etc.).
Regarding Claims 2 and 3, Duerr discloses a first reinforcing member extending diagonally between the first top flange of the first side rail and the second top flange of the second side rail; a second reinforcing member extending diagonally between the first top flange of the first side rail and the second top flange of the second side rail (X-shaped members 5.1 and 5.2 include two legs extending diagonally and intersecting at the middle); a third reinforcing member extending diagonally between the first bottom flange of the first side rail 
Regarding Claims 4-7, the reinforcing members include coupling flanges to couple to the upper and lower flanges of the side rail 6 at attachment 7 (see Fig. 2a); and the crossing reinforcing members are integrally joined in the center (whether the members are integral to one another or overlapping is merely an obvious matter of design choice for one having ordinary skill in the art; see CN 106926903 for chassis connectors which cross each other and are joined at an overlap).
Regarding Claim 8, the component mounting space is defined by the first reinforcing member 5.1, the second reinforcing member 5.1, the third reinforcing member 5.2, the fourth reinforcing member 5.2, the first web 6.2 of the fist side rail, and the second web 6.2 of the second side rail.
Regarding Claim 9, the Examiner takes official notice that having a battery mounted in the space between the side rails of a frame and the crossing reinforcing members is well-known and used in the art (see DE 10 2018 122 854 for electric vehicle chassis with side rails and upper and lower reinforcements defining a battery mounting space).
Regarding Claim 10, Duerr discloses both a front and rear reinforcing structure 5 (see Fig. 1).
Regarding Claims 11 and 12, mounting of components on frame rails adjacent to reinforcing structures is well-known and common in the art (see DE 

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASON S DANIELS/Primary Examiner, Art Unit 3612